DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed July 2, 2021.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Zemanek reference (Chinese Reference No. CN 105840498 A) in view of the Kanamaru reference (US Patent No. 6,142,126).
6.	Regarding claim 6, the Zemanek reference discloses:
a fuel pump (1), comprising: 
an electric motor (3);
a pump stage (7) drivable by the electric motor (3); and
a fuel pump housing (2) configured to accommodate the electric motor (3) and the pump stage (7),
wherein the fuel pump housing (2) has a first housing part (FIG. 1-upper half) configured to accommodate the electric motor (3) and a second housing part (FIG. 1—lower half) configured to accommodate the pump stage (7).
at least the first housing part is made of a conductive plastic adapted to dissipate static charges to a ground potential.
The Kanamaru reference teaches it is conventional in the art of fuel pumps to provide as taught in (Column 1, lines 23-34) wherein from the group of: the first housing part (13) and the second housing part (upper housing), at least the first connecting part is made of a conductive plastic material adapted to dissipate static charges to a ground potential (Column 1, lines 23-34).  Such configurations/structures would allow dissipation of charge to a ground potential (Column 2, lines 11-16).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fuel pump of the Zemanek reference, such that the Zemanek reference further includes wherein from the group of: the first housing part and the second housing part, at least the first housing part is made of a conductive plastic adapted to dissipate static charges to a ground potential, as clearly suggested and taught by the Kanamaru reference, in order to allow dissipation of charge to a ground potential (Column 2, lines 11-16). 
7.	Regarding claim 8, the Zemanek reference fails to disclose:
	wherein the conductive plastic comprises carbon fibers.
The Kanamaru reference teaches it is conventional in the art of fuel pumps to provide as taught in (Column 1, lines 23-34) wherein the conductive plastic comprises carbon fibers (Column 1, lines 23-34).  Such configurations/structures would allow dissipation of charge to a ground potential (Column 2, lines 11-16).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fuel pump of the Zemanek reference, such that the Zemanek reference further includes wherein the conductive plastic comprises carbon fibers, as 
8.	Regarding claim 14, the Zemanek reference further discloses:
a fuel delivery unit comprising the fuel pump as claimed in claim 6 (FIG. 1).
9.	Claims 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Zemanek reference in view of the Kanamaru reference and further in view of the Haubold reference (US Patent Publication No. 2006/0098964).  
10.	Regarding claims 7-13, the Zemanek reference fails to disclose:
wherein the conductive plastic comprises graphite powder, carbon fibers, or metal fibers and any various combination thereof.
The Haubold reference teaches it is conventional in the art of fashioning plastics with electrical characteristics in mind to provide as taught in [Paragraph 0014] creating a plastic material containing as additives graphite powder, carbon fibers, metal fibers and combinations thereof [Paragraph 0014].  Such configurations/structures would allow the use of polyamide as the plastic material [Paragraph 0014].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the fuel pump of the Zemanek reference, such that the fuel pump further includes wherein the conductive plastic comprises graphite powder, carbon fibers, or metal fibers and any various combination thereof, as clearly suggested and taught by the Haubold reference, in order to allow the use of polyamide as the plastic material [Paragraph 0014].  
Response to Arguments
12.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747